Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-21-2007

Algieri v. Vanaskie
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4238




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Algieri v. Vanaskie" (2007). 2007 Decisions. Paper 1442.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1442


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
ALD-158                                                          NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 06-4238
                                   ________________

                                     SAL ALGIERI,

                                            Appellant

                                             v.

                           JUDGE THOMAS VANASKIE
                      ____________________________________

                    On Appeal From the United States District Court
                        For the Middle District of Pennsylvania
                              (D.C. Civ. No. 06-cv-01814)
                     District Judge: Honorable A. Richard Caputo
                    _______________________________________

Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B) or Summary Action
                    Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                  March 15, 2007


      Before: SLOVITER, CHAGARES AND GREENBERG, CIRCUIT JUDGES

                                 (Filed: March 21, 2007)

                              _______________________

                                     OPINION
                              _______________________

PER CURIAM

      Sal Algieri, a resident of Peckville, Pennsylvania, appeals from the district court’s

order, entered on September 19, 2006, dismissing his complaint with prejudice as legally
and factually frivolous. See 28 U.S.C. § 1915(e)(2)(B). For the following reasons, we

will likewise dismiss Algieri’s appeal.1 See id.

       A specific account of the facts underlying Algieri’s allegations—to the extent such

facts can be divined from his complaint—is unnecessary. Put simply, Algieri alleged

impropriety on the part of Judge Thomas Vanaskie in connection with an alleged visit

paid to Algieri’s home by two U.S. Marshals. Our review shows that it is beyond

question that Algieri’s claims “rely on an ‘indisputably meritless legal theory’ or a

‘clearly baseless’ or ‘fantastic or delusional’ factual scenario.” Mitchell v. Horn, 318
F.3d 523, 530 (3d Cir. 2003) (citing Neitzke v. Williams, 490 U.S. 319, 327-28 (1989)).

Thus, the district court’s order dismissing the complaint was plainly correct. We also

note, as evidenced by a cadre of exhibits attached to Algiere’s complaint, that the

complaint under review is just one in a series of similar ad hominem attacks directed at

judges who fail to rule in Algieri’s favor in various cases in which he is, or has been,

involved. We will not facilitate the continuation of such conduct in this court. Given the

above discussion, we agree with the district court that there was no need to provide

Algieri an opportunity to further amend his complaint because any amendment would

have ultimately proven futile. See Grayson v. Mayview State Hosp., 293 F.3d 103, 108

(3d Cir. 2002) (noting that amendment “must be permitted . . . unless it would be

inequitable or futile”).



       1
           This court has jurisdiction over this appeal under 28 U.S.C. § 1291.

                                              -2-
Accordingly, this appeal will be dismissed under 28 U.S.C. § 1915(e)(2)(B).




                                        3